Citation Nr: 0300586	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  00-12 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a 
low back injury.

2.  Entitlement to service connection for residuals of a 
hip injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Anne Howell, Counsel


INTRODUCTION

The veteran served on active military service from July 
1951 to June 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
in Atlanta, Georgia.  

The Board remanded this case in June 2001.  The requested 
development has been accomplished to the extent possible 
and the case is now ready for appellate review.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
veteran in the development of the claims and has notified 
him of the information and evidence necessary to 
substantiate his claims.

2.  The medical evidence of record indicates that the 
veteran's low back and hip disorders were "as likely as 
not" related to his period of active military service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the veteran, 
residuals of a low back injury were incurred in the 
veteran's active military service.  38 U.S.C.A. §§ 1111, 
1113, 1153, 5103(a), 5103A (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).

2.  Resolving reasonable doubt in favor of the veteran, 
residuals of a hip injury were incurred in the veteran's 
active military service.  38 U.S.C.A. §§ 1111, 1113, 1153, 
5103(a), 5103A (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2002).  If a chronic 
disease is shown in service, subsequent manifestations of 
the same chronic disease at any later date, however 
remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2002).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2002).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303(d) (2002).  
The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In this case, the Board is particularly persuaded by a 
November 2001 VA examination undertaken post-Board Remand 
for the purpose of addressing whether the veteran's low 
back and hip disorders were related to his period of 
military duty.  At the time of the examination, the 
veteran reported that he was injured when he fell off a 
horse during a Rodeo exhibition in service.  After a 
physical examination, the examiner concluded that it was 
as likely as not that the veteran's bilateral hip 
condition was related to a fall in service.  While the 
medical records are negative for complaints of, treatment 
for, or diagnosis of a low back or hip disorder for many 
years after service separation and the medical opinion was 
based on the veteran's reported medical history, it 
appears that the examiner had the claims file for review 
as he referenced the veteran's past medical history as 
being contained in the claims file.  Therefore, resolving 
doubt in the veteran's favor, the Board can only conclude 
that the examiner was aware that medical records did not 
document the veteran's low back or hip complaints until 
many years after his release from service, but nonetheless 
the examiner opined that the veteran's current hip 
disorder, and by inference the low back complaints, were 
related to military service.  As such, service connection 
is warranted for low back and hip disorders.

Next, the Board is persuaded that the veteran's 
contentions are supported by the evidence in the claims 
file.  Of note, the service personnel file contains 
information reflecting that the veteran had pre-service 
experience working on a 20,000 acre cattle ranch, riding 
horses to herd and move cattle, roping and catching 
cattle, and bringing cattle to the fire for branding.  
Therefore, it appears consistent with the veteran's 
statements that he was involved in a Rodeo exhibition 
during military service.  Moreover, although there is no 
medical evidence of a fall in service, private medical 
treatment undertaken within several months of service 
separation related that the veteran was treated for a 
broken toe from an in-service fall from a fence.  As this 
evidence was given in connection with medical treatment 
and not a claim for benefits, the Board finds it highly 
probative to support his contention that he fell during 
service.  Given the veteran's pre-service work history of 
riding and roping, his contention that he fell from a 
horse during a Rodeo exhibition in service, fairly 
immediate post-service evidence of an in-service fall, a 
current medical opinion that the veteran's symptoms are as 
likely as not related to an in-service fall, and giving 
the veteran the benefit of the doubt, the Board finds that 
service-connection is warranted in this case.

Finally, during the pendency of this appeal, there was a 
significant change in the law.  Specifically, on November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), which, among other things, 
redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The law is 
applicable to all claims filed before the date of 
enactment but not yet final as of that date.  See 38 
U.S.C.A. § 5103A (West 2002).  Additionally, in August 
2001, VA issued regulations implementing the provisions of 
VCAA "to establish clear guidelines consistent with the 
intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits."  
Inasmuch as the Board is allowing the benefit sought on 
appeal, the veteran will not be prejudiced by the Board's 
decision even if the notice and duty to assist provisions 
contained in the new law have not been completely 
satisfied.  Therefore, no further action is necessary 
under the mandate of the VCAA.


ORDER

Service connection for residuals of a low back injury is 
granted.

Service connection for residuals of a hip injury is 
granted.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you

 

